           Case 1:19-cv-11072-CM Document 10 Filed 09/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KAHARI SHA-MEL INGRAM-ROBINSON,

                                Plaintiff,

                    -against-
                                                                19-CV-11072 (CM)
COMMISSIONER DEPARTMENT OF
SOCIAL SERVICES, WESTCHESTER                                    CIVIL JUDGMENT
COUNTY; WORKER ON CASE &
SUPERVISOR; WORKER ON CASE &
SUPERVISOR,

                                Defendants.

         Pursuant to the order issued January 10, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     September 21, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
